Citation Nr: 0425934	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  99-18 334A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of lacerations and fractures of the index, middle, and ring 
fingers of the right hand.  



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel









INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1986 to December 1992.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a March 
1998 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas.  This case was 
previously before the Board in August 2002, when the Board 
requested additional development, and again in June 2003, 
when the Board remanded the case for additional due process 
development.  The Board notes that in a VA Form 21-22 dated 
in December 2003, the veteran appointed a recognized veterans 
service organization to serve as her representative in the 
instant appeal.  By filing that VA Form 21-22, the veteran 
effectively revoked the power of attorney she previously 
granted to a private attorney who had represented her.  See 
38 C.F.R. § 20.607.  The record indicates that veteran is 
currently without representation, however, as the recognized 
veterans service organization validly withdrew its services 
as the veteran's representative in August 2004.  See 
38 C.F.R. § 20.608.  


FINDINGS OF FACT

The residuals of lacerations and fractures of the index, 
middle, and ring fingers of the right (minor) hand are 
manifested by subjective characteristic pain, numbness, and 
some limitations of motion, manual dexterity, and power grip; 
there is no evidence of ankylosis of more than two fingers or 
involvement of the thumb; and there is no evidence that pain 
on use or flare-ups result in additional functional 
limitation of the service connected multiple finger 
disability of the right hand.  


CONCLUSION OF LAW

A rating in excess of 20 percent for residuals of lacerations 
and fractures of the index, middle, and ring fingers of the 
right hand is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5223 (as in effect prior to, and from August 26, 2002).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case, and the requirements therein appear met.  

Well-groundedness is not an issue.  The veteran was provided 
VCAA notice in July 2003 correspondence from the RO, and in a 
November 2003 supplemental statement of the case (SSOC).  
Although she was provided VCAA notice subsequent to the RO 
determination appealed (incidentally, notice would not have 
been possible prior to enactment of the VCAA), she is not 
prejudiced by any notice timing defect.  She was notified (in 
the March 1998 decision, in an August 1999 SOC, in SSOCs 
issued in February and April 2000 and November 2003, and in 
the July 2003 correspondence) of everything required, and has 
had ample opportunity to respond or supplement the record.  

Regarding content of notice, the November 2003 SSOC informed 
the veteran of what the evidence showed, and informed her of 
the controlling law and regulations.  She was advised in the 
July 2003 correspondence, and in the November 2003 SSOC, that 
VA would make reasonable efforts to help her get pertinent 
evidence, but that she was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The correspondence and the November 2003 SSOC 
advised her what type of evidence was needed to establish 
entitlement to an increased rating for multiple finger 
injuries of the right hand, and what information or evidence 
VA needed from her.  Specifically, the correspondence and the 
November 2003 SSOC informed the veteran of the allocation of 
responsibility of the parties to identify and obtain 
additional evidence in order substantiate her claim.  While 
the veteran was not advised verbatim to submit everything she 
has pertaining to her claim, she was advised to submit, or 
provide releases for VA to obtain, any pertinent records.  
She was expressly asked in the July 2003 correspondence to 
"tell [VA] about any other records that may exist to support 
your claim . . . ."  This was equivalent to advising her to 
submit everything pertinent.  Everything submitted to date 
has been accepted for the record and considered.  

Regarding the duty to assist, the Board directed additional 
evidentiary development in August 2002, and directed 
additional due process development in the July 2003 remand.  
A Decision Review Officer reviewed the claim de novo (see 
November 2003 SSOC).  VA has obtained all records of which 
there was notice, and arranged for VA examinations.  
Development is complete to the extent possible; VA's duties 
to notify and assist are met.  Hence, the Board finds it 
proper to proceed with appellate review.  It is not 
prejudicial to the appellant for the Board to do so.  Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Background

Historically, service connection for residuals of lacerations 
and fractures of the index, middle, and ring fingers of the 
right (non-dominant) hand, rated 20 percent disabling, was 
granted by a December 1992 RO rating decision.  The service 
medical records show that the veteran sustained right hand 
injuries while using a router during service in August 1991.  
She suffered an open fracture of the right ring finger and 
injury to the nail bed of that finger, and proximal fractures 
of the right index and long finger.  The service records, as 
well as initial post-service VA medical reports, indicate 
that she is left-handed.  

Essentially, the veteran contends that residuals of 
lacerations and fractures of the index, middle, and ring 
fingers of the right hand are more severe than reflected by a 
20 percent disability rating.  Her claim for an increased 
rating for multiple finger injuries of the right hand was 
received by the RO in July 1999.  

On VA examination in November 1999, the veteran reported that 
she worked at a post office, and stated that she was 
ambidextrous.  She complained of diminished sensation over 
the dorsal aspect of her right index finger, as well as 
limited range of motion to the proximal interphalangeal (PIP) 
joint of her right index finger.  It was noted that no 
surgical procedures were ever performed on the right hand 
"other than to cleanse the soft tissue injuries to her 
hand."  The most significant injury to her right index 
finger was to the dorsal aspect of the PIP joint.  
Examination revealed a restricted and rigid range of motion 
at the PIP joint of the right index finger, with extension to 
30 degrees and flexion to 60 degrees.  There was diminished 
sensation over the dorsal aspect of her finger from the 
distal interphalangeal (DIP) joint to the nail bed.  The 
long, ring, and little fingers of the right hand had some 
scarring around the proximal nail fold as well as 
longitudinal nail deformities in all three fingers.  There 
was no functional loss appreciated in regard to range of 
motion or strength of any finger.  X-rays showed significant 
degenerative changes at the PIP joint of the right index 
finger.  The diagnosis was degenerative joint disease of the 
right index finger PIP joint, moderately symptomatic; status 
post laceration with longitudinal nail deformities of the 
ring, long, and little fingers of the right hand; and 
diminished sensation dorsal aspect of the right index finger.  

On VA examination in November 2002, the veteran complained of 
increased pain and discomfort on overuse of her right hand.  
She reported that she takes medication on occasion to relieve 
right hand pain.  The residuals of the injuries to her right 
hand fingers included limited range of motion, and difficulty 
with a right hand power grip and manual dexterity.  The 
examiner reported that the veteran is left hand dominant.  
Examination revealed a well-healed laceration scar on the 
dorsal aspect of the PIP joint of the right index finger, 
with a hypertrophic mass measuring 1.2 by 0.6 centimeters.  
There was a circular 0.8 centimeter mass at the dorsal aspect 
of the middle phalanx of the long finger.  The veteran 
demonstrated left hand capabilities of bringing her nail tips 
to within 2 centimeters of the distal palmar crease on full 
grip.  In comparison, with the right little finger she was 
able to come within 1.8 centimeters of the distal palmar 
crease of the right hand, to within 2.2 centimeters with the 
right ring finger, to within 4 centimeters with the long 
finger, and to within 5.5 centimeters with the index finger.  
She also lacked 0.6 centimeters of being able to touch her 
right index finger to the palm of her right hand.  Her right 
long finger was able to touch the palm in the region of the 
thenar mass.  Range of motion of the PIP joint of the right 
index finger included a lack of 50 degrees of full extension, 
but with active flexion to 70 degrees.  The DIP joint of the 
index finger revealed full extension with flexion to 18 
degrees.  The right long finger revealed a PIP flexion of 105 
degrees, with extension to neutral, and DIP range of motion 
included full extension with flexion to 22 degrees.  Range of 
motion of the ring and little fingers were within normal 
limits.  The diagnosis was history of lacerations to the 
right hand fingers.  The examiner remarked that there was no 
evidence of further impairment due to pain.  

In a January 2003 addendum to the November 2002 examination 
report, the examiner reiterated that the veteran is left hand 
dominant.  It was expressly stated that there was no evidence 
of additional limitation following repetitive use with 
relation to pain, fatigue, weakness, or lack of endurance, 
even in light of the veteran's assertion of increased 
discomfort in the right hand on overuse.  The examiner stated 
"[a]ny additional impairment assessment by this examiner 
would require direct observation in a work setting for an 
objective analysis."  

VA outpatient records dated from November 2002 to June 2003 
show additional medical attention the veteran received for 
the residuals of her right hand injury.  A November 2002 
outpatient report shows that the veteran complained of right 
thumb soreness that began while she was holding a telephone 
the day before.  It was noted that the veteran remained able 
to grasp and hold objects without problems.  Clinical 
evaluation showed that the long finger of the right hand was 
bent.  The right thumb was without lesions or edema, and was 
mildly tender to palpation.  There was no muscle atrophy and 
sensation was intact.  The diagnosis was status post trauma 
to the right hand, with pain exacerbated possibly due to 
incorrect mechanics.  A May 2003 clinic report shows 
complaints of limited range of motion of the right index and 
long finger, with stiffness and discomfort.  Clinical 
evaluation showed that the right hand and fingers were mildly 
tender to palpation, but there was no evidence of muscle 
atrophy and sensation was intact.  Hypertrophy of the PIP 
joint of the right index finger was noted, and the veteran 
was unable to make a closed fist.  X-rays showed joint 
changes to the PIP joint of the right index finger, and a 
bony callous to the mid-phalanx of the long finger "likely 
from old injury."  A June 2003 outpatient record indicates 
that VA health care professionals discussed the possibility 
of a surgical procedure with the veteran (requiring intensive 
post-operative therapy), but the veteran was not interested 
in surgery at that time.  

In written statements received by the RO in July 2003, the 
veteran reported the following "daily obstacles" due to her 
right hand disability:  1) the right index finger has 
"little or no extension at all;" 2) the right long finger 
has a bone growth on the top side that is frequently sore, 
and a constant hang-nail on the cuticle of that finger is 
"embedded;" 3) limitations caused by a nail bed deformity 
of the right ring finger which cause severe pain if she 
engages in any activity; and 4) the condition of the right 
hand "is not improving," and the deformities cause 
"nothing but stiffness and pain."

In a November 2003 rating decision, the RO granted service 
connection for a laceration scar on the right index finger 
and a laceration scar on the right long finger, each rated 10 
percent; and for laceration scars on the right ring and 
little fingers, rated noncompensable.  

Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  When 
an unlisted condition is encountered, it will be permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but also the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  38 C.F.R. 
§ 4.20.

In a claim for an increased rating, the present level of 
disability is of primary concern; the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

At the outset, it is noteworthy that the November 2003 rating 
decision by a DRO granted service connection for scars of the 
right index, middle, ring, and little fingers, rating them 
separately from the disability at issue.  The veteran has not 
disagreed with those grants, and the matter of the ratings 
for the scars is not before the Board.  

The veteran contends that the residuals of lacerations and 
fractures of the index, middle, and ring fingers of the right 
hand are more severe than is reflected by the currently 
assigned 20 percent disability rating.  For the reasons set 
forth below, the Board finds that the evidence does not 
support her contentions and an increased disability rating is 
not warranted for this service-connected disability.  As the 
medical evidence indicates the veteran is left-handed, her 
multiple finger disability of her right hand is rated as 
impairment of the minor extremity.  

Based on the medical reports of record, the objective 
evidence does not show that the fingers of the veteran's 
right hand are ankylosed under the criteria of Codes 5220 - 
5223, for a multiple finger disorder.  Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) (citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987).  
However, based on medical evidence of record, and in 
reviewing the rating criteria, it appears the RO determined 
that the evidence warrants a finding that the veteran has 
favorable ankylosis of the index and long, or index and ring 
fingers.  The Board can only assume that this is how the RO 
rated the disability as 20 percent disabling under Code 5223.  

During the course of this appeal, revisions were made to 
Diagnostic Codes 5216-5230 (for favorable and unfavorable 
ankylosis, and limitation of motion, of fingers).  See 67 
Fed. Reg. 48784- 48787 (July 26, 2002).  The veteran was made 
aware of these revisions in the November 2003 SSOC.  Since 
this appeal was pending at the time the applicable regulation 
was amended, the veteran is entitled to consideration of the 
new criteria from their effective date.   VA General Counsel 
has recently held that if the revised criteria are more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g) can be no earlier than the effective date 
of that change.  See VAOPGCPREC 3-2000 (2000).  However, the 
provisions that became effective on August 26, 2002, do not 
differ from those that were in effect prior to that date, 
with regard to the criteria for the assignment of specific 
ratings; rather, the revised provisions set forth a 
standardized description of ankylosis and joint motion 
measurement, and changed the name of the "middle finger" to 
"long finger."  These changes are not substantive with 
regard to the diagnostic criteria.

Under the version in effect prior to August 26, 2002, 
Diagnostic Codes 5220 through 5223 are applied to favorable 
ankylosis or limited motion permitting flexion of the tips to 
within 2 inches (5.1 cms.) of the transverse fold of the 
palm.  Limitation of motion of less than 1 inch (2.5 cms.) in 
either direction is not considered disabling.  Under 
Diagnostic Code 5223, favorable ankylosis of the index finger 
and either the little finger, the ring finger, or the middle 
finger warrants a 20 percent rating, irrespective of the 
affected extremity.  For the minor extremity, favorable 
ankylosis of the thumb and either the index finger, the 
middle finger, or the ring finger is rated as 20 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5223 (as in 
effect prior to August 26, 2002).

Under the revised rating criteria for the fingers, the 
following rules are observed in classifying the severity of 
limitation of motion:

(1) For the index, long, ring, and little fingers (digits II, 
III, IV, and V), zero degrees of flexion represents the 
fingers fully extended, making a straight line with the rest 
of the hand.  The position of function of the hand is with 
the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal interphalangeal joints 
flexed to 30 degrees, and the thumb (digit I) abducted and 
rotated so that the thumb pad faces the finger pads.  Only 
joints in these positions are considered to be in favorable 
position.  For digits II through V, the metacarpophalangeal 
joint has a range of zero to 90 degrees of flexion, the PIP 
joint has a range of zero to 100 degrees of flexion, and the 
DIP joint has a range of zero to 70 or 80 degrees of flexion.  

(2) When two or more digits of the same hand are affected by 
any combination of amputation, ankylosis, or limitation of 
motion that is not otherwise specified in the rating 
schedule, the evaluation level assigned will be that which 
best represents the overall disability (i.e., amputation, 
unfavorable or favorable ankylosis, or limitation of motion) 
assigning the higher level of evaluation when the level of 
disability is equally balanced between one level and the next 
higher level.  

(3) Evaluation of ankylosis of the index, long, ring, and 
little fingers: (i) if both the metacarpophalangeal and PIP 
joints of a digit are ankylosed, and either is in extension 
or full flexion, or there is rotation or angulation of a 
bone, evaluate as amputation without metacarpal resection, at 
the PIP joint or proximal thereto; (ii) if both the 
metacarpophalangeal and PIP joints of a digit are ankylosed, 
evaluate as unfavorable ankylosis, even if each  joint is 
individually fixed in a favorable position; (iii) if only the 
metacarpophalangeal or PIP joint is ankylosed, and there is a 
gap of more than two inches (5.1 cm.) between the 
fingertip(s) and the proximal transverse crease of  the palm, 
with the finger(s) flexed to the extent  possible, evaluate 
as unfavorable ankylosis; (iv) if only the 
metacarpophalangeal or PIP joint is ankylosed, and there is a 
gap of two inches (5.1 cm.) or less between the  fingertip(s) 
and the proximal transverse crease of  the palm, with the 
finger(s) flexed to the extent  possible, evaluate as 
favorable ankylosis.

Note (4) concerns ankylosis of the thumb, and thus is not 
applicable in this case.  

(5) If there is limitation of motion of two or more digits, 
evaluate each digit separately and combine the evaluations.

Under revised Diagnostic Code 5229 (for limitation of motion 
of the index or long finger), for either hand, limitation of 
motion of the index or long finger is rated 10 percent with a 
gap of one inch (2.5 cm.) or more between the fingertip and 
the proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or; with extension limited by 
more than 30 degrees, and rated noncompensable with a gap of 
less than one inch (2.5 cm.) between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible, and extension is limited by no 
more than 30 degrees.  In this case, however, application of 
the "new" Code 5229 is not warranted, as a 10 percent 
rating is the maximum available evaluation under Code 5229.  

Here, the veteran is considered to have favorable ankylosis 
in either of the joints of the index and long, or index and 
ring fingers of the right hand, with limited motion in the 
right index, long, and ring fingers.  Therefore, under the 
older version of the rating schedule, the veteran was 
assigned a 20 percent rating for favorable ankylosis of 2 
digits of one hand (minor).  This was appropriate because 
those are the affected fingers.  Under the new version, the 
outcome is the same.  The veteran still has favorable 
ankylosis involving two fingers of the right hand.  Even if 
they were separately rated, the outcome would be the same.  
Thus, neither version of the rating schedule is more 
favorable to the veteran as a higher rating is not warranted 
under either version.  What has not been shown is that there 
is ankylosis, either favorable or unfavorable, of three 
fingers of the veteran's right hand or that there is 
involvement of the thumb, so as to warrant a 30 percent 
rating under Codes 5218, 5219, 5222 (for favorable ankylosis 
of three digits of one hand).

This does not end the inquiry, as the Board must consider 
functional loss and the impact of pain upon the disability.  
In applying sections 4.40, and 4.45, the Board must consider 
the veteran's functional loss and clearly explain what role 
pain plays in the rating decision.  Smallwood v. Brown, 10 
Vet. App. 93 (1997).  The functional loss due to pain is to 
be rated at the same level as the functional loss where 
motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran describes right hand finger pain and the effects 
of that pain on her daily activities.  VA examination reports 
reflect her complaints of pain in the fingers of her right 
hand, and the veteran has reported limitations in daily 
activities that require manual dexterity of the right hand 
and fingers.  She complains that multiple right hand finger 
deformities cause "nothing but stiffness and pain."  
However, the November 2002 VA examiner expressly stated (in 
the January 2003 addendum to the examination report) that 
"there is no evidence of additional limitation following 
repetitive use with relation to pain, fatigue, weakness, or 
lack of endurance . . . ," even in light of the veteran's 
assertion of increased discomfort in the right hand on 
overuse.  VA examinations have not shown evidence of heat, 
swelling, and/or instability.  Because clinical findings are 
negative for heat, swelling, or instability, there is simply 
no basis for the assignment of a rating in excess of 20 
percent under applicable Codes.  
The medical evidence of record adequately portrays the 
veteran's functional loss due to pain and limitation of 
motion, as well as the degree of loss of function due to 
weakened movement, excess fatigability, or incoordination in 
accordance with 38 C.F.R. §§ 4.40, 4.45, and 4.59.  The 20 
percent rating currently assigned adequately reflects the 
disability picture presented.  

Finally, the Board has also given consideration to the 
potential application of 38 C.F.R. § 3.321(b)(1) (2003), 
which provides for extra-schedular evaluations for 
exceptional cases.  Here however, the evidence does not show 
an exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards, so as to require this type of evaluation.  See 38 
C.F.R. 
§ 3.321.  The current evidence of record does not demonstrate 
that the veteran's multiple finger disability of the right 
hand has resulted in frequent periods of hospitalization or 
an employment handicap greater than that contemplated by the 
schedular standards.  Accordingly, with the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO, for 
referral of these issues to the VA Central Office for 
consideration of an extra-schedular evaluation, is not 
warranted.

None of the alternate criteria for establishing entitlement 
to a rating in excess of 20 percent are met.  The 
preponderance of the evidence is against the claim, and it 
must be denied.  


ORDER

A rating in excess of 20 percent for residuals of lacerations 
and fractures of the index, middle, and ring fingers of the 
right hand is denied.



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



